ta

AO 245B (Rev. 02/08/2019) Judgment ina Criminal Petty Case (Moet

REGISTRATION NO. 87982298
= ‘THE DEFENDANT:

a
sat

‘UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America a JUDGMENT IN A CRIMINAL CASE |
‘ ; Vv. , (For Offenses Committed On or After November 1, 1987)
Ramiro Rueda-Garcia a Case Number: = 151
Frederick Nfstthew enroll

 

 

cea

 

Defendant's Attobney {sm aT eo L 5
. . WED LY

 

AUG O07 2019

 

 

XJ pleaded guilty to count(s) 1 of Complaint CLERK Ua Dis In GrGouar

 

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

CL] was.found guilty to count(s) _ — DEBLITY
"after a plea of not guilty. .

Accordingly, the defendant is adjudged guilty of such count) which involve the following offense(s):
Title & Section Nature of Offense oo Count Number(s)
8:1325 | ce ILLEGAL ENTRY (Misdemeanor) Jo le

o The defendant has been found not guilty on count(s) |
-O) Count(s) a ae dismissed on the motion of the United States. |
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be’
imprisoned for a term of:

 

_— 7A TIME SERVED ~ days ©

BS Assessment: $10 WAIVED. & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return vall property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

 

L] Court recommends defendant be deported/removed with relative, | charged in case.

 

ITIS ORDERED that the defendant shall. notify the United States Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances,

Wednesday, August 7, 2019

 

Date of Imposition of Sentence

Received LE Le | | oo | if We

Sa , ~  HONORABIE ROBERT N. BLOCK
- UNITED STATES MAGISTRATE JUDGE

~ Clerk’s Office Copy. es a a 3:19-m-23151

 

 
